 1                                                                                                  O
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   ANTONIO FERNANDEZ,                                Case No. 2:19-cv-05464-ODW (KSx)
12                        Plaintiff,                   ORDER DENYING PLAINTIFF’S
13
                                                       MOTION FOR SUMMARY
            v.                                         JUDGMENT [41]
14   O’REILLY AUTO ENTERPRISES, LLC,
15
     a Delaware Limited Liability Company;
     and Does 1–10.
16
                          Defendants.
17
18                                     I.   INTRODUCTION
19          Plaintiff Antonio Fernandez alleges that the sales counter at Defendant O’Reilly
20   Auto Enterprises, LLC’s store violates the Americans with Disabilities Act (“ADA”)
21   because its lowered transaction counter contained store merchandise and other items.
22   (Compl., ECF No. 1.)          Before the Court is Fernandez’s Motion for Summary
23   Judgment on his ADA claim.1 (Mot. Summ. J. (“MSJ”), ECF No. 41.) For the
24   following reasons, Fernandez’s Motion is DENIED. 2
25
26   1
       While this Motion was pending, the Court granted O’Reilly’s Motion to Dismiss Fernandez’s
27   Unruh Act claim. (See Order Granting Def.’s Mot. to Dismiss, ECF No. 50.) Accordingly,
     Fernandez’s motion is moot to the extent he seeks summary judgment on that claim.
     2
28     Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
 1                                      II.    BACKGROUND3
 2          Fernandez is paralyzed from the waist down and uses a wheelchair for mobility.
 3   (Pl.’s Statement of Uncontroverted Facts (“PSUF”) 1, ECF No. 41-2.) On June 10,
 4   2019, Fernandez visited an O’Reilly Auto Parts located at 8720 Whittier Boulevard in
 5   Pico Rivera, California (the “Store”), to “shop and to assess the business for
 6   compliance with access laws.” (PSUF 5.) After Fernandez finished shopping, he
 7   requested that an employee help him check out at a lowered, accessible transaction
 8   counter. (PSUF 6.) The employee offered to help Fernandez at a higher transaction
 9   counter instead, as the accessible counter contained merchandise and other items.
10   (Id.) Fernandez completed his transaction at the higher counter, but he asserts that he
11   had a difficult time doing so, and that the experience was very embarrassing.
12   (PSUF 8.) Following his visit to the Store, Fernandez initiated this action against
13   O’Reilly, alleging that the company failed to provide an accessible sales counter in
14   violation of the ADA. (See Compl.)
15                                  III.      LEGAL STANDARD
16          A court “shall grant summary judgment if the movant shows that there is no
17   genuine dispute as to any material fact and the movant is entitled to judgment as a
18   matter of law.” Fed. R. Civ. P. 56(a). Courts must view the facts and draw reasonable
19   inferences in the light most favorable to the nonmoving party.                     Scott v. Harris,
20   550 U.S. 372, 378 (2007). A disputed fact is “material” where the resolution of that
21   fact might affect the outcome of the suit under the governing law, and the dispute is
22   “genuine” where “the evidence is such that a reasonable jury could return a verdict for
23   the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
24   Conclusory or speculative testimony in affidavits is insufficient to raise genuine issues
25   of fact and defeat summary judgment. Thornhill Publ’g Co. v. GTE Corp., 594 F.2d
26
27
     3
       O’Reilly purports to dispute several of Fernandez’s facts, but its disputes are either unsupported or
     immaterial. (See, e.g., O’Reilly’s Statement of Genuine Issues (“SGI”) 5 (unsupported), 8
28   (immaterial), ECF No. 42-1.) To the extent the Court relies on any purportedly disputed fact without
     discussion, the Court deems it undisputed.



                                                       2
 1   730, 738 (9th Cir. 1979). Moreover, though the Court may not weigh conflicting
 2   evidence or make credibility determinations, there must be more than a mere scintilla
 3   of contradictory evidence to survive summary judgment. Addisu v. Fred Meyer, Inc.,
 4   198 F.3d 1130, 1134 (9th Cir. 2000).
 5         Once the moving party satisfies its burden, the nonmoving party cannot simply
 6   rest on the pleadings or argue that any disagreement or “metaphysical doubt” about a
 7   material issue of fact precludes summary judgment. See Celotex Corp. v. Catrett,
 8   477 U.S. 317, 322–23 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
 9   475 U.S. 574, 586 (1986); Cal. Architectural Bldg. Prods., Inc. v. Franciscan
10   Ceramics, Inc., 818 F.2d 1466, 1468 (9th Cir. 1987).          Nor will uncorroborated
11   allegations and “self-serving testimony” create a genuine issue of material fact.
12   Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002). The Court
13   should grant summary judgment against a party who fails to demonstrate facts
14   sufficient to establish an element essential to his case when that party will ultimately
15   bear the burden of proof at trial. See Celotex, 477 U.S. at 322.
16         Pursuant to the Local Rules, parties moving for summary judgment must file a
17   proposed “Statement of Uncontroverted Facts and Conclusions of Law” that sets out
18   “the material facts as to which the moving party contends there is no genuine dispute.”
19   C.D. Cal. L.R. 56-1. A party opposing the motion must file a “Statement of Genuine
20   Disputes” setting forth all material facts as to which it contends there exists a genuine
21   dispute. C.D. Cal. L.R. 56-2. “[T]he Court may assume that material facts as claimed
22   and adequately supported by the moving party are admitted to exist without
23   controversy except to the extent that such material facts are (a) included in the
24   ‘Statement of Genuine Disputes’ and (b) controverted by declaration or other written
25   evidence filed in opposition to the motion.” C.D. Cal. L.R. 56-3.
26                                  IV.     DISCUSSION
27         Fernandez concedes that “the Store has a physically [ADA] complaint lowered
28   counter.” (MSJ 1.) His sole claim then, is that O’Reilly “fail[s] to maintain th[e]




                                                 3
 1   counter in a manner that is usable by disabled persons” by sometimes storing
 2   merchandise and other items on the lowered accessible counter. (Id.) In opposition,
 3   O’Reilly argues that there is no ADA requirement that a public accommodation
 4   maintain a clutter-free or “clear” accessible counter. (See Opp’n 11–14.)
 5          The ADA does not require that public accommodations maintain a specific
 6   amount of usable counter space. See Johnson v. Starbucks Corp, 818 F. App’x 657,
 7   659 (9th Cir. 2020) (first citing 2010 Standards for Accessible Design; and then citing
 8   28 C.F.R. § 36.211(a)).        However, a violation of the ADA can occur where a
 9   defendant fails to maintain its ADA compliant features in a usable manner. See id.
10          Here, Fernandez’s evidence fails to show that the accessible counter was not
11   actually available to him for its intended use—placing items for purchase and
12   transacting sales. During his first visit to the Store, Fernandez purchased a one-gallon
13   bottle of antifreeze and a twenty-amp mini fuse.                (Decl. of Antonio Fernandez
14   (“Fernandez Decl.”), Ex. B (“June 10, 2019 Receipt”), ECF No. 41-5.) Fernandez
15   submits a photograph4 in support of his Motion showing that there was store
16   merchandise, a clipboard, paper towels, and magazines on the accessible counter;
17   however, the photograph fails to demonstrate that these items made the accessible
18   counter unusable. (See id., Ex. 2.) Indeed, no reasonable jury could find that the
19   items made the remainder of the accessible counter unavailable to him to place his
20   items for purchase and transact the sale.
21          Moreover, even if the accessible counter was cluttered when Fernandez visited
22   in June 2019, that fails to show that the condition “persist[ed] beyond a reasonable
23   period of time” such that it constitutes a violation of the ADA. See Chapman v. Pier 1
24   Imports (U.S.) Inc., 779 F.3d 1001, 1007 (9th Cir. 2015). “[T]he generally applicable
25   regulations explain that the requirement that public accommodations maintain ‘readily
26   accessible’ facilities and equipment ‘does not prohibit isolated or temporary
27   4
      The Court notes that the caption on the photograph from the June 10, 2019 visit states “Plaintiff
28   Lammey,” and not “Plaintiff Fernandez.” (See Fernandez Decl., Ex. 2.) However, Fernandez
     submitted a Notice of Errata claiming that the picture was captioned incorrectly. (See ECF No. 44.)



                                                      4
 1   interruptions in . . . access.’” Id. at 1006 (quoting 28 C.F.R. § 36.211(b)). Evaluating
 2   the ADA standards and federal regulations, the Ninth Circuit concluded that clutter on
 3   an accessible sales counter “on only two or three visits” is insufficient to demonstrate
 4   a violation of the ADA. Id. at 1010.
 5          Fernandez contends that the accessible counter was cluttered on only one
 6   occasion,5 which at most demonstrates only an isolated or temporary interruption in
 7   his ability to use the accessible counter. See id. Thus, under these facts, Fernandez
 8   fails to state a claim for a violation of the ADA.
 9          In sum, because there is no requirement for a specific amount of clear counter
10   space, and because the facts demonstrate only an isolated or temporary interruption to
11   access, Fernandez is not entitled to summary judgment on his ADA claim.
12                                      V.     CONCLUSION
13          For the foregoing reasons, the Court DENIES Fernandez’s Motion for
14   Summary Judgment. (ECF No. 41.)
15
16          IT IS SO ORDERED.
17
18          June 21, 2021
19
20                                    ____________________________________
21                                             OTIS D. WRIGHT, II
                                       UNITED STATES DISTRICT JUDGE
22
23
24
     5
25     The Court notes that while Fernandez purports to have visited the Store again in December 2020,
     this visit was in contravention of Magistrate Judge Karen L. Stephenson’s order requiring that “the
26   parties . . . schedule an expert site inspection to be attended by both parties’ experts.” (Mins. of
27   Telephonic Disc. Conference, ECF No. 39 (emphasis added); see Objections, ECF No. 42-2.)
     Fernandez conducted the December 2020 site inspection without notice to O’Reilly and outside the
28   presence of its counsel or expert witness. (Objections 4–5.) Thus, the Court does not consider the
     evidence Fernandez submits in support of this unauthorized site inspection.



                                                      5
